IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE


                  STEVE E. HOUSTON v. STATE OF TENNESSEE

                    Direct Appeal from the Circuit Court for Wayne County
                             No. 13784    Robert Holloway, Judge



                    No. M2005-01943-CCA-R3-HC - Filed February 6, 2006


The Petitioner, Steve E. Houston, appeals from the dismissal of his petition for the writ of habeas
corpus. The State has filed a motion requesting that the Court affirm the trial court’s denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. We find the State’s motion has merit.
Accordingly, the motion is granted and the appeal is affirmed pursuant to Rule 20, Rules of the Court
of Criminal Appeals.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
                               Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES, and
JERRY L. SMITH , JJ, joined.

Steve E. Houston, pro se, Clifton, Tennessee.

Paul G. Summers, Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General, for
the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        The Petitioner was convicted of two counts of casual exchange of cocaine, a Class A
misdemeanor, and two counts of sale of cocaine, a Class C felony. The trial court sentenced the
Petitioner to two consecutive fifteen-year sentences for the felony offenses and to two concurrent
sentences of eleven months and twenty nine days for the misdemeanor convictions. It ordered that
the misdemeanor sentences run concurrently with the fifteen-year felony sentences, and it ordered that
the felony sentences run consecutively to an outstanding thirteen-year sentence resulting from prior
convictions. See State v. Steve Edward Houston, No. 01C01-9711-CC-00510, 1998 WL 749414
(Tenn. Crim. App., at Nashville, Oct. 28, 1998), no perm. app. filed. This Court affirmed the
Petitioner’s convictions and sentences on appeal. Id. at *1. The Petitioner filed a petition for post-
conviction relief, which the post-conviction court denied. Steve Edward Houston v. State, No.
M2000-01087-CCA-R3-PC, 2001 WL 1028825 (Tenn. Crim. App., at Nashville, Sept. 7, 2001),
Tenn. R. App. P. 11 application denied (Tenn. Feb. 19, 2002). This Court affirmed the post-
conviction court’s judgment. Id. at *1.

        On May 31, 2005, the Petition filed a petition for habeas corpus relief in which he alleged that
his sentences are void because the trial court gave erroneous jury instructions. As an exhibit to that
petition, he attached a previous petition for habeas corpus relief, but that petition does not have a
stamp showing that it was filed. On July 14, 2005, the habeas corpus court dismissed the petition
finding that it did not meet formal requirements of a habeas petition and that it did not appear on the
face of the judgment that the trial court was without jurisdiction to sentence the Petitioner or that the
Petitioner’s sentence had expired.

        The grounds upon which a writ of habeas corpus may be issued are very narrow. McLaney
v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). A writ of habeas corpus is available only when it appears
from the face of the judgment or record that either the convicting court was without jurisdiction to
convict or sentence the petitioner, or the petitioner’s sentence has expired. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). In other words,
habeas corpus relief may only be sought when the judgment is void, not merely voidable. Taylor v.
State, 995 S.W.2d 78, 83 (Tenn. 1999). A trial court may summarily dismiss a petition for writ of
habeas corpus without the appointment of a lawyer and without an evidentiary hearing if there is
nothing on the face of the judgment to indicate that the convictions addressed therein are void. See
Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).

        The Petitioner has failed to set forth any allegations that would indicate that the trial court
lacked jurisdiction to convict or sentence him or that he is unlawfully “restrained” for a sentence that
has expired. The Petitioner alleges that the trial court improperly instructed the jury, which, even if
true, would render his conviction voidable and not void. See Miquon Leach v. State, no. W2004-
02336-CCA-R3-HC, 2005 WL 1249032 (Tenn. Crim. App., at Jackson, May 25, 2005), no perm. app.
requested (citing Passarella, 891 S.W.2d at 627). There is no evidence in the record before us
indicating that the Petitioner’s convictions are void or that his sentences have expired.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                        ___________________________________
                                                        ROBERT W. WEDEMEYER, JUDGE




                                                  -2-